CONCURRING AND DISSENTING OPINION
SCHILLER, Member
I concur with the board in its findings of a violation by the respondent of D.R. 1-102(A)(3) and D.R. 1-102(A)(6). However, I also believe that respondent was in violation of D.R. 1-102(A)(5) — which prohibits an attorney from engaging in conduct that is prejudicial to the administration of justice. Additionally, I disagree with the board’s recommendation of a three-year suspension. I believe respondent should be suspended for a period of five years, retroactive to March 4, 1988, the date on which the Supreme Court of Pennsylvania placed respondent on interim suspension pursuant to Rule 214(d) Pa.R.D.E. Were it not for respondent’s seeming rehabilitation, I would be in favor of disbarment.
DISCUSSION
The Hearing Committee determined that the evidence presented at the hearing was not clear and convincing to prove that respondent’s conduct constituted a violation of D.R. 1-102(A)(5) — which prohibits an attorney from engaging in conduct that is prejudicial to the administration of justice. I disagree. The respondent admits that he illegally possessed and used drugs when he was an assistant district attorney, chief public defender, and while he was running for district attorney *94of [A] County. Respondent also admits consorting with a known drug dealer while working as a private attorney. Respondent’s conduct of illegally using drugs while an officer of the court involved with the defense and prosecution of others for similar illegal acts, combined with the public’s awareness of respondent’s conduct, clearly is prejudicial to the administration of justice. I believe this matter is similar to In re Anonymous No. 60 D.B. 83, 33 D.&C.3d 187 (1984), cited by petitioner in its brief. In that case, an assistant district attorney who consorted with known drug dealers and was convicted of possession of cocaine was found to have violated D.R. 1-102(A)(5).
The Hearing Committee attempted to distinguish this case by pointing to the fact that the assistant district attorney failed to take action against a drug dealer with whom he had consorted. I do not agree that this fact distinguishes the case from the instant matter. Respondent failed to take any action to inform law enforcement officials about the use and dealing of drugs in which he and others were involved. Respondent exhibited a total disregard for the laws he was sworn to uphold. Thus, respondent tacitly condoned the illegal conduct committed by himself and others.
CONCLUSION
I direct the attention of the board to the opinion of the Supreme Court in Office of Disciplinary Counsel v. Simon, 510 Pa. 312, 507 A.2d 1215, 1221 (1986):
“The Code of Professional Responsibility embodies the standards for attorneys practicing law in this Commonwealth so that the public is protected and the in*95tegrity of the bar preserved. Respondent has flaunted those standards and violated the Code of Professional Responsibility. There is no excuse, justification or mitigation that can overcome the seriousness of the crime committed by respondent.”
The above cited case dealt with an attorney involved in the sale of cocaine. Likewise, I believe this language applies to the respondent in the instant matter. Respondent has flaunted the standards embodied in the Code of Professional Responsibility. At the time respondent engaged in the illegal use of drugs, he was an assistant district attorney and in addition, a candidate for district attorney, who incredibly, suggests that he was able to give up the use of illegal drugs while he was a candidate. The Supreme Court in Simon also did not believe that the pressures of life faced by an attorney justifies the attorney’s conduct of using or engaging in the sale of cocaine. The opinion specifically suggests that attorneys in those situations should attempt to deal with life’s pressures by utilizing socially acceptable means, such as “Alcoholics Anonymous, individual psychotherapy, group therapy and reliance upon family and friends for additional support.” Id. The respondent in this matter refused to participate in any of these activities at the time he engaged in his illegal conduct.
The dissent in Simon suggests that a per se rule of disbarment should not be adhered to. As I indicated above, if it was not for respondent’s seeming rehabilitation, I would be in favor of disbarment.
In this day and age it is important that a clear message be given to the bar that the use of illegal drugs, their *96sale or involvement by attorneys in drug activities is a very serious matter. The integrity of the bar in the public’s eye cannot continually be tarnished by drug use or involvement with illegal drugs by attorneys. The practice of law is a privilege in the Commonwealth of Pennsylvania and with it goes awesome responsibilities. Members of the bar in general and public prosecutors, in particular, must not be allowed to debase the integrity of the legal profession and erode public confidence.
Based on the foregoing, I respectfully dissent and recommend that respondent be suspended for a period of five years, retroactive to March 4, 1988, the date on which the Supreme Court of Pennsylvania placed respondent on interim suspension pursuant to Rule 214(d) Pa.R.D.E.
Board Member Judith Heh joins in this concurring and dissenting opinion.
ORDER
And now, November 19, 1991, upon consideration of the report and recommendations of the Disciplinary Board dated April 5, 1991, it is hereby ordered that [respondent] be and he is suspended from the bar of this Commonwealth for a period of three years retroactive to March 4, 1988. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice Larsen and Mr. Justice Papadakos dissent and would issue a rule to show cause why respondent should not be disbarred.